DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    GEORGE CORNELL MARCU,
                           Appellant,

                                   v.

                  JM FAMILY ENTERPRISES, INC.,
                            Appellee.

                             No. 4D19-2506

                          [October 15, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE
16019911.

  George Cornell Marcu, Pompano Beach, pro se.

   June G. Hoffman and J. Michael Pennekamp of Fowler White Burnett,
P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.